Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2020 has been entered.
Claims 1-39 are cancelled.
Claims 40-44 are pending, 

2.    The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

7,562,241 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

4.    Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

5.    Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 8/4/2020 is being considered.

Oath/Declaration
7.	The reissue oath/declaration filed 11/9/2018 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The declaration is required to indicate the claim number having an error and to be updated to reflect the current claim amendments dated 8/11/2020.  

Claim Objections
8. 	a)	The amendment to the claims dated 8/11/2020 is objected to because it is not compliant with 37 CFR 1173(b)(c)(d) (g) (i.e., All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application). Claims 1-22 are original patent claims, any claims after that are new claims, so claims 40-44 should be renumbered to claims 23-27, respectively as they are new claims relative to the patent claims. 
b)	Claims 40-41, 44 recite “a wireless transceiver; and at least one processor; and at least one memory storing computer program code that when executed causes the mobile apparatus at least to:” should be -- a wireless transceiver; 

Claim Rejections - 35 USC §251
	35 U.S.C. 251 (a) reads as follows:
Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
9.	Claims 40-44 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in paragraph 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

10.	Claims 41-43 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated  by Chen et al. (US 7,925,298) (submitted IDS 8/4/2020).
As to claim 41. Chen discloses a mobile apparatus (i.e., hand-held portable computer, Chen: Fig. 1, 100), comprising:
	a wireless transceiver (i.e., Chen: Fig. 3, 348); and 
	at least one processor (i.e., Chen: Fig. 3, 310, 304); and
	at least one memory storing computer program code that when executed causes the mobile apparatus (i.e., Chen: 4:11-34) at least to:
		change a user interface on a display of the mobile apparatus from
an active operating mode that is configured for active use of the user interface to an inactive operating mode where the inactive operating mode is configured for non-active usage or limited usage of one or more user interface components (i.e., UI on display 108 of portion 104 is for active operating mode and low-power display 114 of portion 104 is for non-active use of limited usage, Chen: Figs 1-2, 2:57-3:52);
		while in the inactive operating mode, enable detection of a user input for an application for processing the user input (i.e., during low power mode, low power display 114 can provide its UI with various controls, such as buttons and menus, to control various aspects of applications, Chen: 6:34-49);
		while in the inactive operating mode, submit data representing the user input to the application (i.e., the user can access and exchange data with Internet web sites, corporate intranets/extranets, server applications via input devices during the low power mode, Chen: 6:3-7:3); and
		while in the inactive operating mode, cause the application to submit the user input from the mobile apparatus to at least one network element (i.e., in the low power mode, user can use button 601 to access emails, Chen: Fig. 6, 9:11-30).

As to claim 42, Chen discloses wherein the at least one memory storing computer program code when executed further causes the mobile apparatus at least to:
	while in the inactive operating mode, submit the user input to at least one network element for performing further action for the user input  and wherein the further action comprises storing the user input in the network and/or using the user input for a service by the network (i.e., activating the inbox button 601 allows the user to selectively check for new messages, read messages in the inbox, delete individual messages, mark messages as read or unread, Chen: Figs 6, 8; 9:21-25).

As to claim 43, Chen discloses wherein the at least one memory storing computer program code when executed further causes the mobile apparatus at least to:
(i.e., activating the inbox button 601 allows the user to selectively check for new messages. When a user selects a particular email message, a pop-up menu is displayed allowing the user to select other possible operations to be performed by a network, Chen: Figs 6, 8; 9:21-25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 7,925,298) in view of Amundson et al. (US PG-PUB 2005/0024353).
As to claim 40, Chen discloses a mobile apparatus (i.e., hand-held portable computer, Chen: Fig. 1, 100), comprising:
	a wireless transceiver (i.e., Chen: Fig. 3, 348); and
	at least one processor (i.e., Chen: Fig. 3, 310, 304); and
	at least one memory storing computer program code that when executed causes the mobile apparatus (i.e., Chen: 4:11-34) at least to:
		change a user interface on a display of the mobile apparatus from an active operating mode that is configured for active use of the user interface to an inactive operating mode where the inactive operating mode is configured for non-active usage or limited usage of one or more user interface components (i.e., UI on display 108 of portion 104 is for active operating mode and low-power display 114 of portion 104 is for non-active use of limited usage, Chen: Figs 1-2, 2:57-3:52);
		while in the inactive operating mode, enable detection of a user input for an application for processing the user input and wherein the detection of the user input is activated based on a predetermined activation input (i.e., during low power mode, low power display 114 can provide its UI with various controls, such as buttons and menus, to control various aspects of applications, Chen: 6:34-49);
		while in the inactive operating mode, submit data representing the user input to the application (i.e., the user can access and exchange data with Internet web sites, corporate intranets/extranets, server applications via input devices during the low power mode, Chen: 6:3-7:3).
Chen discloses a sidewheel 410 is an input device that allows a user to access data in either main display 103 or low power display 114 on the LID module 402 (Chen: Fig. 4, 7:52-55). Chen does not disclose, however Amundson discloses the predetermined activation input comprises the mobile apparatus detecting removal of a stylus (i.e., user input by the removal of a stylus form its rest in a PDA, Amundson: [0204]).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of having the predetermined activation input comprises the mobile apparatus detecting removal of a stylus in the system of Chen as Amundson teaches so as to provide a different types of input device to control the mobile apparatus. 

12.	Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 7,925,298) in view of Becker (US 7,689,939).
As to claim 44, Chen discloses a mobile apparatus (i.e., hand-held portable computer, Chen: Fig. 1, 100), comprising:
	a wireless transceiver (i.e., Chen: Fig. 3, 348); and
	at least one processor (i.e., Chen: Fig. 3, 310, 304); and
	at least one memory storing computer program code that when executed causes the mobile apparatus (i.e., Chen: 4:11-34) at least to:
(i.e., UI on display 108 of portion 104 is for active operating mode and low-power display 114 of portion 104 is for non-active use of limited usage, Chen: Figs 1-2, 2:57-3:52);
		while in the inactive operating mode, enable detection of a user input for an application for processing the user input (i.e., during low power mode, low power display 114 can provide its UI with various controls, such as buttons and menus, to control various aspects of applications, Chen: 6:34-49);
		while in the inactive operating mode, submit data representing the user input to the application (i.e., the user can access and exchange data with Internet web sites, corporate intranets/extranets, server applications via input devices during the low power mode, Chen: 6:3-7:3); and
		while in the inactive operating mode, cause the application to submit the data representing the user input to at least one network element for performing further action based on the user input and wherein the further action comprises using the data representing the user input for a service by the network (i.e., in the low power mode, user can use button 601 to access emails, Chen: Fig. 6, 9:11-30).
Chen does not disclose, however Becker discloses wherein the service by the network comprises instant messaging and wherein the user input while in the inactive operating mode and without entering the active operating mode causes sending an (i.e., instant messaging is another real time communications can be done in the screen saving mode where the user can answer the communication without entering the active operating mode, Becker: 5:1-24).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of having the service by the network comprises instant messaging and wherein the user input while in the inactive operating mode and without entering the active operating mode causes sending an instant message from the mobile apparatus in the system of Chen, as Becker discloses so as to provide different types of communication like voice calls, video calls, instant messages, text chat messages between two parties. 
	 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached at (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992
Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/           Supervisory Patent Examiner, Art Unit 3992